Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7, 9, 13, 18-20 and 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, in combination with all the other limitations of the claims, fail to teach “a computer program product, a system and a device comprising computer executable instructions stored on a non-transitory computer readable medium that when executed by a processor instruct the processor to: receive, for a first configuration of a communication network, log data indicating events detected within the communication network having the first configuration and first network configuration data indicating the first configuration of the communication network, the first configuration being a first arrangement of at least one of hardware and software in the communication network; receive, for a second configuration of the communication network, second network configuration data indicating the second configuration of the communication network, the second configuration different from the first configuration and being a second arrangement of at least one of hardware and software in the communication network;[[ and]] produce simulated log data for the second configuration of the communication network, based on the log data received for the first configuration of the communication network and the second network configuration data, the simulated log data indicating events simulated within the communication network having the second configuration; and create one or more artificial intelligence models, using the simulated .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/EL HADJI M SALL/Primary Examiner, Art Unit 2457